Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Mark Lott appeals from the district court’s order adopting the recommendation of the magistrate judge and dismiss-' ing his 42 U.S.C. § 1983 (2012) action for noncompliance with a court order. A plaintiffs failure to comply with an order of the court may warrant involuntary dismissal. Fed.R.Civ.P. 41(b). We review a district court’s dismissal under Rule 41(b) for abuse of discretion. Ballard v. Carlson, 882 F.2d 93, 95-96 (4th Cir.1989). We have reviewed the record and find no abuse of discretion. Accordingly, we affirm for the reasons stated by the district court. See Lott v. Scaturo, No. 2:13-cv-01491-RMG,- 2014 WL 3670848 (D.S.C. July 22, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.